


110 HR 2741 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2007-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2741
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2007
			Ms. Shea-Porter
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide a wage index floor for hospitals and home health agencies located in
		  certain areas under the Medicare Program.
	
	
		1.Floor on Medicare area wage
			 index for hospitals and home health agencies located in certain areas
			(a)In
			 generalSection 1886(d)(3)(E)
			 of the Social Security Act (42 U.S.C. 1395ww(d)(3)(E)) is amended by adding at
			 the end the following new clause:
				
					(iii)Fiscal year 2007 floor for
				certain areas
						(I)In
				generalNotwithstanding clause (i), in no case shall the area
				wage index for a hospital located in an area described in subclause (II) for
				discharges occurring on or after October 1, 2007, be less than the area wage
				index applicable to such hospital during fiscal year 2007.
						(II)Area describedAn area described in this subclause is a
				rural area where at least 65 percent of the wages paid by all subsection (d)
				hospitals located in such area on October 1, 2006, not taking into account
				reclassifications or redesignations under paragraph (8) or (10), is
				attributable to wages paid by one hospital.
						(III)Treatment as reclassification for
				budget neutralitySubclause
				(I) shall be treated as a decision of the Medicare Geographic Reclassification
				Review Board under paragraph
				(10).
						.
			(b)Rural floor for
			 home health agencies located in urban areas
				(1)In
			 generalSection 1895(b)(4)(C) of such Act (42 U.S.C.
			 1395fff(b)(4)(C)) is amended by adding at the end the following: In no
			 case shall the area wage index for a home health agency located in an urban
			 area in New Hampshire be less than the area wage index for a rural area in such
			 State..
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to payment
			 for episodes and visits ending on or after January 1, 2008.
				
